Citation Nr: 0816591	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  02-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable initial rating prior to 
August 31, 2002, for allergic reaction manifested by 
dermatographism and hives.

2.  Entitlement to a rating in excess of 60 percent since 
August 31, 2002, for allergic reaction manifested by 
dermatographism and hives.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to December 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2001 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  

In September 2003, a hearing before a Veterans Law Judge was 
held at the RO; however, by letter dated in April 2004, the 
veteran was notified that the tape from the Travel Board 
hearing was inaudible and a transcription could not be 
obtained.  

Thereafter, the veteran elected to attend a video conference 
hearing before the Board, and he was scheduled for a video 
conference hearing in August 2004 but failed to report.  
Therefore, the Board may now proceed to adjudicate the 
claims.


FINDINGS OF FACT

1.  Prior to August 31, 2002, the veteran's allergic reaction 
was manifested by recurrent itchy hives on the chest and arms 
without exudation or itching constant, extensive lesions, or 
marked disfigurement.  

2.  Since August 31, 2002, the veteran's allergic reaction 
has not been manifested by disfigurement of the head, face, 
and neck or systemic manifestations with generalized 
involvement of the skin.




CONCLUSIONS OF LAW

1.  Prior to August 31, 2002, the criteria for an initial 
rating 10 percent, but no higher, for allergic reaction have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code (DC) 7806 
(2002).

2.  Since August 31, 2002, the criteria for a rating in 
excess of 60 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, DC 
7806 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In December 2006 the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and the claim was subsequently readjudicated without 
taint from the prior decision.  VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing VA examinations, and providing personal hearings.  
Consequently, the Board finds the duty to notify and assist 
has been satisfied.   

For historical purposes, it is noted that service connection 
was established for allergic reaction manifested by 
dermatographism and hives by the RO in a January 2001 
decision, based on in-service treatment for hives, rashes, 
eczema, and dermatitis.  A noncompensable percent disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record.  In October 2007, the 
veteran was granted a 60 percent rating effective August 31, 
2002, based on the amendment of the criteria.  He claims that 
higher evaluations are warranted throughout the appeal.  

The veteran's allergic reaction is currently rated under DC 
7806.  During the pendency of this appeal, the rating 
criteria for evaluating DC 7806 were amended (effective 
August 31, 2002).  The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's allergic reaction.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board will thus consider entitlement to "staged 
ratings."

Effective August 31, 2002, the veteran's allergic reaction 
was rated at 60 percent under the amended DC 7806, which is 
the maximum schedular rating under both the old and revised 
DC 7806, and the Board notes that the symptomatology (there 
is no evidence of disfigurement of the head, face, or neck or 
systemic manifestations with generalized involvement of the 
skin) does not warrant a higher rating under an alternative 
rating code.  

Additionally, the Board concludes that extraschedular 
consideration is not warranted.  An extraschedular rating may 
be assigned where there is evidence of exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In other words, the schedular criteria are inadequate to 
evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the veteran's allergic 
reaction manifested by dermatographism and hives.  The 
evidence does not indicate that the veteran's allergic 
reaction has necessitated frequent, let alone any, periods of 
hospitalization.  Additionally, there is no competent 
evidence that the disability at issue causes marked 
interference with employment or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

In the absence of evidence of these factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Prior to August 31, 2002, the veteran's allergic reaction was 
rated noncompensable under the pre-amended DC 7806.  
Initially the Board notes that only the pre-amended 
diagnostic codes apply because this period predates the 
effective date of the amendment.  See VAOPGCPREC 3-2000.  The 
pre-amended DC 7806 provided a 10 percent rating for eczema 
with exfoliation, exudation, or itching if involving an 
exposed surface or extensive area.  A 30 percent rating was 
warranted for a skin condition with exudation or itching 
constant, extensive lesions, or marked disfigurement.  

VA treatment records indicate treatment for itchy hives in 
February 1996, April 1996 (improved itching from February 
1996 due to Benadryl), intermittent rash and dermatographia 
in August 1996.  The records indicate that the veteran's skin 
condition had improved, but not ceased, by August 1997 due to 
the treatment with antihistamines and allergy shots.  See 
also March 1998 VA treatment record; April 2000 VA 
examination record.  

In general, the treatment records dating prior to August 31, 
2002, report the veteran's history of having itchy hives or 
rashes approximately four to five times a year, which last 
about a week per episode, and which predominantly affect his 
chest and arms.  See April 2000 and December 2004 VA 
examination record.  

The Board notes that the veteran is competent to report the 
presence of itchy hives and finds his account credible, and 
based on the veteran's history of recurrent itchy hives on 
the chest and hands, the Board finds that a 10 percent rating 
is warranted prior to August 31, 2002.  See 38 C.F.R. § 
3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 7806, however, as the evidence, to include 
the veteran's reported histories, does not indicate that the 
veteran's hives are constant, extensive, or result in 
disfigurement.  In sum, the Board finds that a rating of 10 
percent, but no higher, is warranted prior to August 31, 
2002.  


ORDER

A rating of 10 percent, but no higher, for allergic reaction 
manifested by dermatographism and hives prior to August 31, 
2002, is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

A rating in excess of 60 percent for allergic reaction 
manifested by dermatographism and hives since August 31, 
2002, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


